Name: Commission Implementing Regulation (EU) NoÃ 1094/2013 of 4Ã November 2013 on the allocation to France and the United Kingdom of additional days at sea within ICES division VIIe
 Type: Implementing Regulation
 Subject Matter: natural environment;  fisheries;  international law;  Europe;  maritime and inland waterway transport
 Date Published: nan

 6.11.2013 EN Official Journal of the European Union L 294/30 COMMISSION IMPLEMENTING REGULATION (EU) No 1094/2013 of 4 November 2013 on the allocation to France and the United Kingdom of additional days at sea within ICES division VIIe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (1), and in particular point 7 of Annex IIC thereof, Having regard to the requests made by France and the United Kingdom, Whereas: (1) Table I of Annex IIC to Regulation (EU) No 39/2013 specifies the maximum number of days at sea on which EU vessels of overall length equal to or greater than 10 metres carrying on board or deploying beam trawls of mesh size equal to or greater than 80 mm or static nets, including gill-nets, trammel-nets and tangle-nets, with mesh size equal to or less than 220 mm may be present in ICES division VIIe from 1 February 2013 to 31 January 2014. (2) Point 7.5 of that Annex enables the Commission to allocate an additional number of days at sea on which a vessel may be present in that area when carrying on board or deploying such beam trawls or static nets, on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004. (3) In view of the data on beam trawlers withdrawn from the fishing fleet presented in the request submitted by France in accordance with points 7.1 and 7.4 of Annex IIC and applying the calculation method provided for in point 7.2 of that Annex, 11 additional days at sea should be allocated to France for the period between 1 February 2013 and 31 January 2014 for vessels carrying on board or deploying such beam trawls. (4) In view of the data on vessels with static nets withdrawn from the fishing fleet presented in the request submitted by France in accordance with points 7.1 and 7.4 of Annex IIC and applying the calculation method provided for in point 7.2 of that Annex, 14 additional days at sea should be allocated to France for the period between 1 February 2013 and 31 January 2014 for vessels carrying on board or deploying such static nets. (5) In view of the data on beam trawlers withdrawn from the fishing fleet presented in the request submitted by the United Kingdom in accordance with points 7.1 and 7.4 of Annex IIC and applying the calculation method provided for in point 7.2 of that Annex, 43 additional days at sea should be allocated to the United Kingdom for the period between 1 February 2013 and 31 January 2014 for vessels carrying on board or deploying such beam trawls. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Additional fishing days for France 1. For the period between 1 February 2013 and 31 January 2014 the maximum number of days a fishing vessel flying the flag of France and carrying on board or deploying beam trawls of mesh size equal to or greater than 80 mm may be present in ICES division VIIe, as laid down in Table I of Annex IIC to Regulation (EU) No 39/2013, is increased to 175 days per year. 2. For the period between 1 February 2013 and 31 January 2014 the maximum number of days a fishing vessel flying the flag of France and carrying on board or deploying static nets, including gill-nets, trammel-nets and tangle-nets, with mesh size equal to or less than 220 mm may be present in ICES division VIIe, as laid down in Table I of Annex IIC to Regulation (EU) No 39/2013, is increased to 178 days per year. Article 2 Additional fishing days for the United Kingdom For the period between 1 February 2013 and 31 January 2014 the maximum number of days a fishing vessel flying the flag of the United Kingdom and carrying on board or deploying beam trawls of mesh size equal to or greater than 80 mm may be present in ICES division VIIe, as laid down in Table I of Annex IIC to Regulation (EU) No 39/2013, is increased to 207 days per year. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 23, 25.1.2013, p. 1.